Dear Ms. Hardin:
You have provided additional information relative to Opinion 99-368 and ask for clarification.  In Opinion 99-368, this office concluded that concurrently holding employment with the Department of Health and Hospitals ("DHH") and part-time employment with the Terrebonne Parish Detox Program was not prohibited by Louisiana's dual officeholding laws.  In part, this determination was based on Terrebonne Detox receiving no funding from DHH.
As you clarify in your letter, DHH, through the Office of Addictive Disorders, contracts with Terrebonne Parish to administer program services.  Funding is provided by DHH to the Terrebonne Parish Detox Program through this contract.
LSA-R.S. 42:64(A) states:
  A.  In addition to the prohibitions otherwise provided in this Part, no other offices or employments shall be held by the same person in combination if any of the following conditions are found to pertain and these prohibitions shall exist whether or not the person affected by the prohibition exercises power in conjunction with other officers:
                           * * * * *
  (6) Funds received by one office or employment are deposited with or turned over to the other office or position.
You state that the employee at issue is not involved in any applicable financial decisions.  It is the opinion of this office that incompatibility occurs only when an individual in one office or employment personally remits funds to himself by virtue of his holding another office or position.
Therefore, the two positions at issue may be simultaneously held without contravening the dual officeholding laws.
I trust this addresses your concerns.  Please contact this office should you require further assistance.
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY:  _______________________________ CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL
RPI:CMF, III/mjb